— Appeal from a judgment of the County Court of Essex County in favor of defendants, entered July 28, 1976, upon a decision of the court at a Trial Term without a jury. Plaintiffs, two sisters and a brother, were owners of certain real property located on Johnson Farm Road in the Town of Ticonderoga, Essex County. There were issues of fact presented to the trial court as to the acreage, boundary lines, the interpretation of a contract, deed and other evidence. The court "determined that there was neither mutual mistake of the parties in the execution of the contract or the deed, nor was there any showing of unilateral mistake of one party coupled with the fraud of the other”. It further determined that there was a failure of proof to show that the attorney-draftsman erred in reducing the agreement of the parties to writing and that the plaintiffs did not, in fact, meet the standard of proof required to warrant the equitable relief of reformation. Accordingly, the court found that the agreement entered into on the 23d day of April, 1973 was a valid agreement and that the subsequent deed conveyed the land and premises as described therein. While there might be some question as to the sufficiency of the description in the contract and deed denominated as "Parcel 1”, the question of the intent to include that descriptive language in the said contract and deed was a factual question determined by the court in favor of the defendants. Judgment affirmed, without costs. Koreman, P. J., Greenblott, Sweeney, Main and Herlihy, JJ., concur.